Title: From John Quincy Adams to William Smith Shaw, 24 December 1803
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington 24. Decr: 1803.

I have particular reasons for requesting you to inform me who the member of Congress was, from whom Mr: Russell received the letter he shewed you, containing remarks on my conduct with points of admiration, and the quotation from Virgil—The knowledge of his name will in every probability enable me to make such explanations to him as will be entirely satisfactory to him and to me.—As Mr Russell shewed you the letter, and afterwards published its substance, there could be no obligation of secreting the name, upon you—I have this day written to him to ask the name of his correspondent, and expect he will give it me—but at any rate I wish to know it, and will thank you to answer this letter as soon as possible.
Congress have agreed not to adjourn over the Christmas Holidays, as was proposed—They are to do as much business next week as any other—There are now two very important bills in different Stages of preparation, one for introducing our revenue system into Louisiana and the other for making a form of government for Louisiana. The former has pass’d the house of Representatives with little or no opposition; the latter is at once in the hands of two Committees; one from the House, and one from the Senate. They will probably both be considerably debated before their final passage
I am faithfully yours
J. Q. Adams.